Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Randy Govan appeals the district court’s order accepting in part the recommendation of the magistrate judge and granting Defendants’ summary judgment motion in Govan’s 42 U.S.C. § 1988 (2006) civil rights action as well as the district court’s order denying his Fed.R.Civ.P. 59(e) motion to alter or amend that order. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Govan v. Singleton, No. 8:07-cv-03789-MBS, 2009 WL 799649 (D.S.C. Mar. 24, 2009; Apr. 29, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.